 USDC IN/ND case 3:21-cv-00365-JD-MGG document 4 filed 05/24/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BILLY JOE JOHNSON,

               Plaintiff,

                      v.                             CAUSE NO. 3:21-CV-365-JD-MGG

 SHAMIKA JORDAN, et al.,

               Defendants.

                                  OPINION AND ORDER

       Billy Joe Johnson, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 2.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. To proceed beyond the pleading stage, a complaint must

contain sufficient factual matter to “state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court must nevertheless give a pro se complaint liberal construction. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Mr. Johnson is a pretrial detainee at the St. Joseph County Jail. His complaint is

confusing. He claims that two women, Shamika Jordan and Samantha Kelly, came to

the jail pretending to be police officers and “started . . . sexual performing for money to
 USDC IN/ND case 3:21-cv-00365-JD-MGG document 4 filed 05/24/21 page 2 of 3


get back at me.” It appears that one of the women is his ex-girlfriend. He further claims

that one of the women has been sneaking in and out of his cell, and used “some kind of

electronic device” to give him third-degree burns on his stomach and other parts of his

body. He further claims that the two women have been running an “insurance fraud

scam . . . all over South Bend.”

        Upon review, there is no discernible federal claim contained in the complaint. It

appears the two women mentioned in the complaint are private citizens, and Mr.

Johnson cannot sue a private individual under 42 U.S.C. § 1983, as that statute only

applies to government actors. 1 L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017) (“To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of state law.”). There

is also no basis to suggest that diversity jurisdiction exists, as it can be discerned that

Mr. Johnson and the two defendants are citizens of Indiana. See 28 U.S.C. § 1332(a)(1).

Additionally, his allegations about the two women sneaking in and out of the jail

performing sexual acts and burning him with an electronic device are in the vein of

“fantastic” or “delusional.” Neitzke v. Williams, 490 U.S. 319, 328 (1989).

        In the interest of justice, the court will allow Mr. Johnson to amend his complaint

if, after reviewing the court’s order, he believes that he can state a plausible claim for




         1 The court notes that Mr. Johnson lists the mayor of South Bend on the caption of his in forma

pauperis motion. (ECF 2 at 1.) However, he does not mention the mayor in his complaint or provide any
factual content to plausibly suggest that the mayor violated his constitutional rights.


                                                    2
 USDC IN/ND case 3:21-cv-00365-JD-MGG document 4 filed 05/24/21 page 3 of 3


relief in federal court, consistent with the allegations he has already made. See Abu-

Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d

1014, 1024 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS the plaintiff until June 24, 2021, to file an amended complaint if he

so chooses; and

       (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim upon which relief can be granted.

       SO ORDERED on May 24, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
